Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-20 and 26 are pending in the Claim Set filed 12-30-2021.
Claim 26 is newly added.
Claims 1, 3—9 and 11-20 have been amended.
Claim 1 has been amended (underlined) to recite, as follows:
wherein said non-lipidic polymer matrix and non-protein targeting agent/ligand together form a ligand-appended polymer matrix, wherein the ratio of said one or more than one poorly bioavailable therapeutic agent to said ligand-appended polymer matrix is 1:1 to 1:10
Applicants state in the reply filed 12/30/2021 on page 12, first paragraph, that support may be found in the specification at least paragraphs [0095, 0096 0098, 0133] of the specification as filed (See PGPub paragraph numbers). See also example ratios disclosed in Examples 13-19 [0113-0119]. The prior art of record does not disclose 
Restriction requirement filed 6/21/2018 is withdrawn to promote compact prosecution.
Herein, 1, 3-20 and 26 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Withdrawn Rejections
The rejection of claims 1, 3-5, 7-11, 14, 18 and 19 under 35 U.S.C. 103(a) are rejected as being unpatentable over Nie et al (US20090004118) [Nie] in view of Zentner et al (US20030124189) and Latham (US20130157992) [Latham] is withdrawn.


Regarding Instant Claims
Claim 1 recites (in part):
the weight ratio of said at least one polymer to said at least one polysaccharide is 1:10 to 1:1. 
In order to improve the scope of the claim, it is recommended to amend claim 1, as follows:
the weight ratio of said at least one stealth polymer to said at least one polysaccharide is 1:10 to 1:1.

Claim 20 recites (in part):
dissolving said at least one polymer (line 6)
In order to improve the scope of the claim, it is recommended to amend claim 20, as follows:
dissolving said at least one stealth polymer

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-20 and 26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 In the examples: Examples 13-19 [0113-0119] (PGPub US20170281559), the non-lipidic polymer matrix and non-protein targeting agent/ligand together form a ligand-appended polymer matrix, wherein the stealth polymer 


    PNG
    media_image1.png
    160
    633
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    158
    632
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    146
    618
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    151
    350
    media_image4.png
    Greyscale


Furthermore, Instant Specification (PGPub US20170281559) in paragraphs [0095, 0096 0098, 0133] disclose the following:
[0095] According to a preferred embodiment of current invention stealth targeted nanoparticles and compositions made thereof contains stealth polymer as PEG, preferably PEG 20,000; polysaccharide as dextran, preferably dextran 40 kDa; target ligand as a vitamin in range of0.01 mg to 10 mg and is preferably folic acid; therapeutic agent as poorly bioavailable drug/nutraceutical; further the weight ratio of PEG to Dextran is in the range of 1:10 to 10:1, more preferably 1:5 to 5:1 and ligand and the therapeutic agent are physically entrapped in polymer matrix, without conjugation/covalent bond to form stable stealth targeted nanoparticles of size ≤lO00 nm. The nanoparticles swell and burst after oral administration to form smaller nanoparticles of size ≤20 nm to improve cumulative bioavailability to > 100% of said therapeutic agent. The ratio of said PBTA to ligand appended polymer matrix is 1:1 to 1:10, preferably 1:4.

[0096] According to yet another preferred embodiment of STN the composition and method of preparation wherein the said stealth polymer is PEG 20,000 (20 kDa); the said polysaccharide is dextran, 40 kDa; the target ligand is a folic acid in range of0.01 mg to 10 mg; the said therapeutic agent is ceftriaxone along with sulbactam and adjuvant disodium EDTA, the weight ratio of PEG to Dextran is 1 :5 to physically entrap the constituents and the ratio of said poorly bioavailable therapeutic agent to said ligand appended polymer matrix is 1 :4 to form stable, stealth targeted nanoparticles of size ≤1000 nm by process of spray drying. These nanoparticles swell and burst after oral administration to form smaller nanoparticles of size s20 nm to improve cumulative bioavailability to >100% of said therapeutic agent/s. These STNs are coating, filled in 

[0098] According to a preferred embodiment of current invention the method of preparation of composition for targeted delivery of poorly bioavailable therapeutic agent comprising of stealth targeted nanoparticles contains stealth polymer as PEG 2-20 kDa and polysaccharide as Dextran ≤40 kDa, further the weight ratio of polymer to polysaccharide is 1:10 to 10:1, more specifically 1:5. The targeting ligand is a vitamin, preferably folic acid in range of 0.01 mg to 10 mg of the formulation composition and the polysaccharide and ligand are physically entrapped in semi interpenetrating network without covalent bonding or conjugation to form ligand appended non lipidic polymeric matrix. Further, the PBTA or mixture of agents are of synthetic or natural origin and are physically entrapped in ligand appended non lipidic polymer matrix to form STN by spray drying process. The ratio of said PBTA to ligand appended polymer matrix is 1:1 to 1:10, preferably 1:4. More specifically the targeting ligand is physically entrapped without covalent bonding by heat cross linking and ligand is polar and moves to surface by blooming effect. The ligand appended therapeutic agent loaded non lipidic polymer matrix formed as result of spray drying further swells and bursts after oral administration to produce smaller nanoparticles of size ≤20 nm. Such STN are administered orally to provide desired therapeutic effects in condition of need.

[0133] According to yet another preferred embodiment, stealth targeted nanoparticle technology has PEG 20 kDa as a stealth polymer, Dextran 40 kDa as polysaccharide agent to form polymeric backbone material and vitamin, preferably folic acid as targeting agent. All three materials are dissolved in water, to form a semi-interpenetrating network structure entrapping targeting agent. PBTAs are then dissolved in this ligand appended polymeric matrix of PEG-dextran-folic acid matrix to form therapeutic agent loaded nanoparticles. These nanoparticles are further heated at > 100 degree Celsius, preferably 140 degree Celsius, more preferably between 120 to 170 degree Celsius to harden the core polymer matrix during spray drying. Alternatively, these may be freeze dried by vacuum evaporation technique/ sublimation to achieve stealth targeted nanoparticles of around 1000 nm. These nanoparticles are then granulated/ spheronizer-extruded to get granules/MUPS. The granules/ 

Here again, in all instances, the structure of the non-ligand-appended polymer matrix comprises a polyethylene glycol polymer as the stealth polymer, wherein instant claims recite that the non-ligand-appended polymer comprising the polyethylene glycol polymer function to form stable, stealth targeted nanoparticles of size < 1000 nm and when orally administered, form smaller nanoparticles of size <20 nm, wherein the smaller nanoparticles increase bioavailability of said one or more than one poorly bioavailable therapeutic agent by 70-90%. Moreover, Specification does not exemplify or demonstrate by example a non-ligand-appended polymer matrix comprising a stealth polymer besides that of a varied  polyethylene glycol polymer.
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within a genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)”
The current claims are directed to the genus of at least one stealth polymer which encompasses a broad genus of polymers, yet as stated supra the examples and Specification are directed to polyethylene polymers (PEG). Accordingly, the particular examples and Specification fail to provide a specific structure/function relationship with a reasonable number of embodiments to support a claim drawn mainly to a vast number of specific structures (stealth In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).

The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.
 
NEW GROUNDS of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

wherein the beta lactam antibiotic is selected from the group consisting of cephalosporins, carbapenems, cephamycin, monobactams and penicillins.
However, claim 9 does not recite ‘beta lactam antibiotic’ prior to the terms: the beta lactam antibiotic.
Applicants may have intended the terms: beta lactam antibiotic, to be: beta-lactamase inhibitor, since ‘beta-lactamase inhibitor’ is recited prior to ‘beta lactam antibiotic’ in claim 9. However, the compounds that follow the terms: the beta lactam antibiotic, are not beta-lactamase inhibitors, as shown below:
wherein the beta lactam antibiotic is selected from the group consisting of cephalosporins, carbapenems, cephamycin, monobactams and penicillins (i.e., cephalosporins, carbapenems, cephamycin, monobactams and penicillins are antibiotics).
Alternatively, if Applicants intent is actually to recite: the beta lactam antibiotic; then the phrase: the beta lactam antibiotic, would lack antecedent basis. If this is the case, then the 112 rejection can be overcome by amending claim 9 in the Claim Set filed 12/30/2021 to recite (in part):
wherein the antibiotic is a beta lactam antibiotic and is selected from the group consisting of cephalosporins, carbapenems, cephamycin, monobactams and penicillins.

The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
The remaining claims are rejected as depending from a rejected claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites (in part):
(ii) adding the said one or more than one poorly bioavailable therapeutic agent or a mixture of one or more than one agents to said semi inter penetrating network and mixing under inert atmosphere for a few minutes to form a clear solution;

	Accordingly, in step (ii) when it says “or a mixture of one or more than one agents”, if the claim is still (remains) directed to about “bioavailable therapeutic agent” it appears redundant since the claim language is already amended to recite “one or more than one” so what’s the point of reciting it again?

Claims 1, 4—9 and 11-20 are rejected.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626